 



Exhibit 10.28

SUMMARY OF OUTSIDE DIRECTOR COMPENSATION

As of June 15, 2005, Directors of IXYS Corporation that are not employees,
commonly referred to as outside directors, received cash compensation on the
following basis:

         
Annual Retainer for each Director
  $ 20,000  
 
       
Additional Annual Retainer for the Chairman of the
       
 
       
Audit Committee
  $ 7,500  
 
       
Compensation Committee
  $ 4,000  
 
       
Nominating Committee
  $ 4,000  
 
       
Director’s Fee for each Board of Directors meeting
  $ 1,000  
 
       
Director’s Fee for each Committee meeting
  $ 600  

